757 N.W.2d 103 (2008)
James DEWITT, Plaintiff-Appellant, Cross-Appellee,
v.
SEALTEX COMPANY, INC., Lloyd Koning, and Marla Koning, Defendants, Cross-Appellants, and
LS Mold, Inc., Sealtex Custom Molding, L.L.C., Larry Koning, and David Koning, Defendants-Appellees, Cross-Appellants.
Docket Nos. 136895-136897. COA Nos. 273387, 273390, 275931.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.